LAW L!BHAHY

NOT FOR PUBLICATION ]N WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

NO. 30287

IN THE INTERMEDIATE COURT OF APPEALS

OF THE STATE OF HAWAfI

 

g__ EK

w
ion, 59

Plaintiff-Appellee, v. EDGE TOWING AND RECOVERY, LLC§z~a~Hai£’i
corporation, Defendant-Appellant

"§L_-;

STATE OF HAWAFI, by its Office of Consumer Prote§j

APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
(CIVIL NO. 09-1-20lO)

ORDER GRANTING PLAINTIFF-APPELLEE
STATE OF HAWAfl'S MOTION TO DISMISS APPEAL
(By: Nakamura, C.J., Foley and Fujise, JJ.)

Upon consideration of "Plaintiff-Appellee State of
Hawaii's Motion to Dismiss the Appeal" of Defendant-Appellant
Edge Towing and Recovery, LLC, a Hawaii Corporation, (Appellant),
the papers in support, and the records and files herein, it
appears that: (l) on January l2, 20l0, Abraham Fu, a non-
attorney who is not a party in this case, filed a notice of
appeal on behalf of Appellant; (2) the State now moves to dismiss
this appeal because Abraham Fu, who is listed as an agent for
Appellant, filed the notice of appeal; (3) in Oahu Plumbing &
Sheet Metal Ltd. v. Kona Constr., 60 Haw. 372, 590 P.2d 570
(1979), the supreme court held, except in limited circumstances
not applicable in this case, that a corporation may be
represented only by an attorney and that non-attorney agents are
not allowed to represent corporations in litigation before the
courts of the State. Oahu Plumbing, 60 Haw. at 376-77, 590 P.2d
at 573; (4) on July 30, 20l0, the appellate clerk informed
Appellant that: (a) the time to file the statement of
jurisdiction and the opening brief eXpired; (b) the matter would
be called to the attention of the court for such action as the
court deems proper; and (c) the appeal may be dismissed pursuant
to Hawafi Rules of Appellate Procedure (HRAP) Rule 30; (5)

Appellant did not respond to the motion to dismiss appeal or the

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

default letter; (6) Appellant did not file the statement of
jurisdiction or the opening brief; and (7) based upon the facts
of this case, dismissal is appropriate. Therefore,

:T is HERsBY 0RDERED that the motion to dismiss is

granted, and this appeal is dismissed

DATED: Honolulu, Hawafi, August 17, 20lO.

On the motion:

Jeffrey E. Brunton, §§ '}{7:;zz;é;z>7Llb*`_~

for Plaintiff-Appellee.
Chief Judge

Ms@

Associate Judg

Associate Judge